J-S57028-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT
                                                       OF PENNSYLVANIA
                             Appellee

                        v.

    PAUL ARTHUR EARLEY

                             Appellant                 No. 842 MDA 2019


               Appeal from the PCRA Order Entered May 15, 2019
              In the Court of Common Pleas of Huntingdon County
                Criminal Division at No: CP-31-CR-0000182-2016


BEFORE: BOWES, STABILE, and MUSMANNO, JJ.

MEMORANDUM BY STABILE, J.:                     FILED: FEBRUARY 28, 2020

        Appellant, Paul Arthur Earley, appeals from the May 15, 2019 order

denying his petition pursuant to the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S.A. §§ 9541-46.        Counsel has filed a no-merit letter and petition to

withdraw pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988)

and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).1

We affirm.


____________________________________________


1 Counsel incorrectly filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967). Anders applies on direct appeal, whereas Tuner and Finley
govern the procedure on collateral review. Regardless, this Court will accept
an Anders brief in lieu of a Turner/Finley letter because an Anders brief
provides greater protection to the appellant. Commonwealth v. Widgins,
29 A.3d 816 (Pa. Super. 2011). Our review of counsel’s filing reveals that she
complied with the requirements of Anders. Thus, pursuant to Widgins, we
accept the filing as sufficient to discharge counsel’s obligation under
Turner/Finley.
J-S57028-19


      On February 14, 2014, Appellant pled nolo contendere in Blair County

to corruption of minors, 18 Pa.C.S.A. § 6301, resulting in a 15-year

registration requirement under the then-extant version of the Sexual Offender

Registration and Notification Act (“SORNA”). The sexual offenses leading to

the conviction occurred from November 6, 2013 to November 10, 2013.

      On September 22, 2016, Appellant pled guilty in Huntingdon County to

failing to register in accordance with SORNA, as per 18 Pa.C.S.A. § 4915.1.

That same day, the trial court imposed one to three years of incarceration plus

fines and costs. Appellant did not file an appeal. On September 21, 2017,

Appellant filed a timely pro se PCRA petition.      The PCRA court appointed

counsel on September 26, 2017, and Appellant subsequently sought

appointed counsel’s removal. Appellant filed an amended pro se petition on

January 11, 2019.      The PCRA court appointed replacement counsel on

February 13, 2019, and then conducted a hearing on March 26, 2019. On

May 15, 2019, the PCRA court denied relief.

      Counsel’s filing states that Appellant wishes to challenge his conviction

pursuant to Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017), in which

our Supreme Court held that SORNA’s registration requirements impose

criminal punishment and cannot be applied retroactively to offenders whose

misconduct predated SORNA’s passage. Appellant also wishes to argue that

the registration requirement violates his federal and state constitutional rights

to liberty, reputation, and due process. Counsel’s Brief, at 9.


                                      -2-
J-S57028-19


      We observe several insurmountable obstacles to the relief Appellant

seeks.   First, Muniz does not apply because Appellant’s criminal conduct

post-dated SORNA’s effective date (December 20, 2012). Second, Appellant

was not determined to be a sexually violent predator, such that the underlying

Blair County sentence might have been infirm under this Court’s holding in

Commonwealth v. Butler, 173 A.3d 1212 (Pa. Super. 2017), appeal

granted, 190 A.3d 581 (Pa. 2018). Third, neither this Court nor the PCRA

court has jurisdiction over the Blair County sentence, and Appellant has never

challenged its legality.   Appellant filed this petition at Huntingdon County

docket number 182 of 2016, at which Appellant pled guilty to failing to report.

Fourth, if Appellant wished to argue that he was not subject to conviction for

failure to report, owing to the unconstitutionality of the underlying reporting

requirement imposed in the Blair County case, he should not have pled guilty.

Appellant’s constitutionality arguments are not cognizable on collateral review

because he waived them. 42 Pa.C.S.A. § 9543(a)(3).

      Having reviewed the record and the applicable law, we agree with

counsel’s assertion that there is no merit to any issue Appellant wishes to

raise. We therefore affirm the PCRA court’s order.

      Order affirmed. Petition to withdraw granted.




                                     -3-
J-S57028-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/28/2020




                          -4-